internal_revenue_service number info release date date cc psi 1-cor-109503-00 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish as the effective year for your s_corporation_election the information submitted explains that a form_2553 was signed and mailed at inception of organization apparently the internal_revenue_service never received this election although we are unable to respond to to your request as submitted this letter provides useful information relating to your request the instructions to form_2553 indicate that taxpayers are generally notified of acceptance or nonacceptance of their election within three months of date of filing_date mailed and that if the irs questions whether the election was filed acceptable proofs of filing are a certified or registered mail receipt b form_2553 with an accepted stamp c form_2553 with stamped irs received date or e an irs letter stating the election has been accepted announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request note section a a of appendix a indicates that in situations where a taxpayer requests substantially identical letter rulings for multiple entities with a common member eg shareholder or sponsor for each additional letter_ruling request after the initial dollar_figure or dollar_figure as applicable may pay an identical letter_ruling request reduced fee of dollar_figure each entity must send an individual ruling_request if you decide to submit a formal request for a private_letter_ruling please review appendix b for a sample format for requesting a private_letter_ruling and include the proper user_fee including reduced user_fee eligibility statement if applicable please refer your request to our office by adding the following to the address attn cc corp p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
